Citation Nr: 0615405	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-36 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1970.

This claim is on appeal from the Albuquerque, New Mexico, 
Department of Veterans Affairs (VA) Regional Office (RO).

To clarify a procedural matter, the Board notes that the 
veteran initially filed claims for multiple disorders.  
Originally, the RO listed one of the issues as "fibromyalgia 
with osteoporosis, arthritis, and tumors of the feet."  The 
veteran disagreed with the characterization of the issue and 
asserted that the issue of a foot disorder should be 
considered separately.  For that reason, the RO proceeded 
with adjudication of "service connection for fibromyalgia" 
only.  

In June 2004, the RO separately denied claims for, among 
other things, osteoarthritis, osteoporosis, and a foot 
disorder, claimed as plantar fibromas and Morton's neuroma.  
The veteran did not appeal the June 2004 rating decision and 
it became final one year later.

Nonetheless, in the May 2006 Informal Brief Presentation, the 
veteran raised again the issue of entitlement to service 
connection for a disability of the feet, to include plantar 
fibroma and Morton's neuroma, and requested that the veteran 
be scheduled for a VA examination.  However, because the 
veteran did not appeal the June 2004 rating decision with 
respect to the claim for a foot disorder, that issue is not 
ripe for adjudication.  

Moreover, if the veteran wishes to raise an issue regarding 
the feet based on new and material evidence, she should do so 
with specificity at the RO.  At this point, the Board does 
not have jurisdiction of the issue and it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  Service medical records are negative for complaints of, 
treatment for, or a diagnosis of fibromyalgia or any 
complaints of generalized muscle aches or pains.

2.  Post-service medical evidence does not show fibromyalgia 
or any symptoms reasonably attributed thereto for many years 
after military discharge.

3.  The medical evidence does not show that fibromyalgia is 
associated with military service or any incident therein.


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reflect that the veteran was treated 
in March 1969 for a painful mass in the arches of both feet.  
An orthopedic consultation diagnosed fibromas in the plantar 
fascia and orthopedic shoes were recommended.  Although no 
service separation examination report is associated with the 
claims file, service medical records do not show any 
additional follow-up for foot pain.  The record is devoid of 
complaints of, treatment for, or a diagnosis of fibromyalgia 
or other generalized joint or muscle complaints. 

Post-service medical records do not show complaints 
associated with fibromyalgia for many years after military 
discharge.  In a July 2001 statement, the veteran's private 
osteopathic doctor indicated that the veteran had been under 
her care since 1993 for lumbosacral back strain.  (Treatment 
records from the private doctor noted that the veteran had 
hurt her back lifting a bucket of ice at her place of 
employment.)  

The doctor reflected that the veteran had been treated over 
the years for back pain, and later her ribs and various other 
parts of her body.  The doctor stated that in November 1999, 
she suggested that the veteran could possibly have 
fibromyalgia, which was associated with poor sleep patterns 
and hurting all over.  She noted that she had not personally 
seen the veteran for over one year but that she had continued 
to complain of aches, pains, and knots in her back.  At that 
time, the osteopathic doctor had recommended basic screening 
tests.  

The doctor reported that she had not examined the veteran for 
a period of time but that the veteran had seen a colleague in 
July 2000 and X-rays showed mild degenerative changes in the 
right hip.  The doctor concluded that due to the diffuse 
nature of the veteran's aches and pains, and the almost 
continuous nature of her complaints, she qualified for a 
diagnosis of fibromyalgia or mild degenerative joint disease.  
In October 2002, the veteran filed the current claim.  

However, the Board emphasizes the nearly 30-year gap between 
discharge from military service and reported diagnosis of 
fibromyalgia, and finds that the post-service symptomatology 
is too remote in time to support a finding of in-service 
onset, particularly given the lack of continuity of symptoma-
tology during the multi-year gap between military discharge 
in 1970 and diagnosis initially documented in 1999.  

Further, even considering that the veteran may have had 
symptoms consistent with fibromyalgia prior to November 1999, 
her private osteopathic doctor dated the symptoms to no 
earlier than when she first started treating the veteran in 
1993 for an acute back injury.  As such, the evidence does 
not support the claim based on continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that the 
medical evidence does not attribute fibromyalgia to the 
veteran's military service, despite her contentions to the 
contrary.

Outpatient treatment notes reflect an on-going reference to a 
history of fibromyalgia.  However, although her private 
osteopathic doctor had recommended follow-up testing for 
fibromyalgia, it does not appear that the veteran underwent 
any additional testing for the disorder and the references to 
fibromyalgia in the medical records come from the veteran as 
her reported medical history.  Nonetheless, even assuming a 
verified diagnosis of fibromyalgia, no physician has 
attributed the veteran's complaints to military service.  
Therefore, the evidence does not support the claim based on 
medical nexus.

The Board has considered the veteran's written statements 
that she developed fibromyalgia during military service.  Her 
statements are probative of symptomatology but they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate her complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

Her assertions are not deemed to be sufficiently persuasive 
in light of the other objective evidence of record showing no 
complaints or findings indicative of fibromyalgia during 
active duty, and no documented complaints consistent with 
fibromyalgia for many years later.  

The veteran lacks the medical expertise to offer an opinion 
as to the diagnosis of current pathology, as well as to 
medical causation of any current disability.  In the absence 
of competent, credible evidence of a chronic disability in 
service, lack of continuity of relevant symptomatology, and 
the absence of a medical nexus, service connection is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The veteran was 
notified of the VCAA as it applies to her present appeal by 
correspondence dated in November 2002, prior to the initial 
adjudication of the claim, and again in June 2004.

The veteran has been provided every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  The VCAA notice letters provided to the 
veteran generally informed her of the evidence not of record 
that was necessary to substantiate her claim and identified 
which parties were expected to provide such evidence.  

She was notified of the need to give to VA any evidence 
pertaining to her claim.  There is no allegation from the 
veteran that she has any evidence in her possession that is 
needed for a full and fair adjudication of this claim.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.  She was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the September 2003 SOC and 
January 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested and 
was scheduled for a personal hearing at the RO but failed to 
report.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
Given the absence of fibromyalgia in service, no evidence of 
fibromyalgia for many years, and no medical nexus in the 
record between military service and the veteran's claim, a VA 
examination is not warranted.  The available medical evidence 
is sufficient for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence she needed to substantiate her claim 
for service connection, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was  inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  Therefore, no further action is 
necessary under the mandate of the VCAA.


ORDER

The claim for entitlement to service connection for 
fibromyalgia is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


